DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 1/12/21 wherein the examiner acknowledges that original claims 1-4 have been withdrawn from consideration and additional claims 5-7 have been added.  Consequently, claims 5-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 recites “the educator tasking the learner with targeted behavior” and “whereby all members of the learning team are rewarded or penalized according to learner achievement of said targeted behavior”  however, the applicant’s specification fails to provide support for the above limitations, specifically “targeted behavior”, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The elements required to execute the concept claimed are lacking.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time.  However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
	
Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 5-7 are rejected under 35 USC § 101 because it is directed to non-statutory subject matter. The rationale for this finding is explained below. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas (see Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2347 (2014)). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1 of the test: When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 

Step 2A of the test: If the claim falls within one of the four statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  Here, the claims 5-7 are directed to an abstract idea of creating an online/virtual learning system to provide an award for positive behavior and enact punishment for negative behaviors.  The motivational system as recited in the independent claim 5, is similar to an idea ‘of itself’ found by the courts to be abstract ideas (e.g., obtaining and comparing intangible data in CyberSource).
The elements in the independent claim 5 which set forth or describe the abstract idea of creating a motivational system based on award and punishment are: “(a)    an educator appointing a real realm learning team, wherein the learning team is comprised of a minimum of one learner; (b)    the educator registering the learning team for play in a virtual realm, and (c)    the educator allocating identical rewards or penalties simultaneously to every member of the learning team in the virtual realm, whereby learners on the learning team are rewarded by the educator in the virtual realm.”
Similarly to CyberSource, the steps of claim 5 obtaining and comparing intangible data.  Therefore, claim 5 is non-statutory under 35 USC § 101 in view of step 2A of the test because it is directed to a judicial exception (here, an abstract idea of Creating a virtual learning system). 
Step 2B of the Test: If the claim is directed to a judicial exception, any element or combination of elements in the claim must be sufficient to ensure that the claim 
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for any and all amendments.  Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Independent claims 5-7 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemire et al. (US Patent Pub. 20170018200; referred to hereinafter as Nemire).
Claim 5:	Nemire disclose an online or virtual motivation learning system (0015-0020), comprising, an educator appointing a real realm learning team, wherein the learning team is comprised of a minimum of one learner (0036-0039), the educator registering the learning team for play in a virtual realm, and the educator allocating identical rewards or penalties simultaneously to every member of the learning team in the virtual realm whereby learners on the learning team are rewarded by the educator in the virtual realm (0040-0050 & 0061-0064).
Claim 6:	Nemire disclose the educator appointing one or more support members to the learning team (0038-0050) and the educator registering said support member with the learning team for play in a virtual realm, whereby support members on the learning team are rewarded by the educator in the virtual realm (0036-0040 & 0061-0064).
Claim 7:	Nemire disclose the educator tasking the learner with targeted behavior (0035-0050, wherein an educator can focus on specific topic)  and the educator evaluating learner achievement of said tasking (0044-0050), the educator allocating identical rewards or penalties simultaneously to every member of the learning team in the virtual realm according to learner achievement, whereby all members of the learning team are rewarded or penalized according to learner achievement of said targeted behavior (0061-0064).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and reference used to rejected said claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; furthermore the original claims have been cancelled and replaced with new claims 5-7.  Thus the rejection above has been updated to reflect new claims.   

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	The Examiner encourages the applicant to contact him regarding this correspondence and/or reply to the Office Action.
*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649